Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 recites a “method for controlling a rolling mill production system” and claim 17 recites “control device of a rolling mill production system” which falls under one or four categories of statutory subject matter. Nonetheless, claims 1 and 17 fail to provide a clear transitional phrase, therefore the metes and bounds of the claims cannot be readily ascertained. Claim 1 recites multiple transitional phrases that renders the claim unclear, e.g., “the method comprising” at lines 5 and 8; and Claim 17 also recites the multiple transitional phrases but none 
Claims 1-17 recites numerous limitations that fail to provide antecedent basis hence renders the claims indefinite. As recited in claim 1, the following limitations fail to provide antecedent basis as follows: “the respective production unit” (line 4), “the end unit” (line 4), “the product” (lines 4-5 and 14), “the last of the production units (line 5), “the products” (lines 6 and 11-12), and “a plurality of production units” (unclear if “production units” is equivalent to “a plurality of production units”).  Claims 2-17 contain at least one of the limitations as mentioned and fails to provide antecedent basis hence renders the claims indefinite.
Claim 2 recites the element “insofar available”. The term “insofar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “insofar” renders the claims indefinite without knowing the degree of available or not available. 
Claims 2-16 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (US 6,625,515).

With respect to claims 1 and 17, Kerr teaches a device and method including a memory and processor for controlling a rolling mill production system (a system of fig.1 with method of inspecting, testing, evaluating and repairing mill rolls used for flat rolled metal strip production, col.1 lines 6-10, employs both continuous and semi-continuous rolling processes in hot mills and cold mills, col.1 lines 23-26; col.2 lines 50-65) for production of a coil-shaped end product from a slab, the production comprising processing of the slab by sequentially arranged production units, a strip-shaped product resulting in each subsequent stage from the processing by the respective production unit, the end product being a result of the product processing by the last of the production units (flat rolled strip production employs various type of steel work rolls and backup rolls to reduce thickness of steel slabs to desired finished product thickness and width of flat rolled strip in coil form, col.1 lines 15-22; the continuous and semi-continuous rolling processes in hot mills and cold mills, col.1 lines 23-26, defines an output results in each subsequent stage of the continuous or semi-continuous rolling processes to the final products), the method comprising 
receiving physical data of a strip-shaped to-be-tested product of the products, which results from processing by a given production unit of the production units, the physical data comprising a geometry and/or a weight (various inputs as shown in figs.2-3, includes size of the roll and the shape, col.5, lines 39-46; roll diameter along its axis, col.4 lines 63-64; dimensions and depth analysis of the defects initiating the roll failures provides the data to determine the internal inspection criteria, col.8 lines 30-33; control data inputs of Table 1 includes roll specification with thickness), the method comprising a testing procedure, the testing procedure comprising:
-modeling, under consideration of the physical data, the processing of the to-be-tested product by a plurality of production units subsequent to the given production unit (utilizing a model to predict defect based on statistical information and standard values that have been reviewed and study of various types of rolls, col.3 lines 49-52; statistical methods apply to characterize various crack types such as crack depth, col.10 lines 5-10), 


With respect to claim 14, Kerr teaches wherein the physical data relates to a plurality of different areas of the strip-shaped to-be-tested product according to a predefined pattern (roll surface with pattern 82, previous surface crack defect map is compared to the present crack map to determine if the cracks are new or old, col.8 lines 8-25), wherein the outputted signal indicates the defect area of the strip-shaped product having physical data for which the modeling results that a product resulting from processing by the subsequent production units does not satisfy the predetermined quality criterion (analysis of the pattern of detection equipment signal outputs such as patterns characterization, col.10 lines 5-12 and lines 18-49; results of the tests for roll defects and shape is modified in the program by the automatic control system, col.12 lines 1-5, such modifications are to remove residual cracks to required threshold for current roll and the next, col.12 lines 10-12).  

	With respect to claim 16, Kerr teaches a non-transitory computer readable medium storing instructions, which when executed by a processor, configure the processor to perform the method of claim 1 (computer program of roll defect management process 24, col.5 lines 1-13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2017/0316131) in view of Kerr et al. (US 6,625,515).
 
With respect to claims 1 and 17, Tang teaches a device and method including a memory and processor for controlling a rolling mill production system (batching and scheduling for steelmaking production with specific material transfer from one unit equipment to another, par.0011 and par.0013) for production of a coil-shaped end product from a slab (specific material transfer from one production stage to another such as upstream production unit slab warehouse to downstream hot rolling mill, temper mill, hot-rolled coil warehouse, acid pickling unit, and acid rolling mill, par.0013 and fig.2), the production comprising processing of the slab by sequentially arranged production units, a strip-shaped product resulting in each subsequent stage from the processing by the respective production unit, the end product being a result of the product processing by the last of the production units (upstream production unit such as a slab warehouse to further downstream production unit such as a hot -rolled coil warehouse, par.0013; where each nodes represents a specific material transfer from the method comprising 
receiving physical data of a strip-shaped to-be-tested product of the products, which results from processing by a given production unit of the production units, the physical data comprising a geometry and/or a weight (determine constraints for casting width ranges of the products on continuous casting equipment, par.0020; establish constraints for smelting capacity limit requiring that the total weight of the slabs, par.0021; obtaining constraints requirements such as width of products and weight of slabs, par.0029-0033), the method comprising a testing procedure, the testing procedure comprising:
-modeling, under consideration of the physical data, the processing of the to-be-tested product by a plurality of production units subsequent to the given production unit (batching production decision of multiple products by constructing with a decision variables for a mathematical model [par.0016-0017], constraints such as width ranges of the products on continuous casting equipment [par.0020] and total weight of the slabs [par.0021], optimized steelmaking production based on mathematical modelling to minimize total weight of slabs output, minimize upgrade quantity between different steel grades, minimize total deviation quantity between weight of slabs produced, and minimize total deviation number of quantities ordered, par.0026 and par.0029-0033), 
- in case the modelling shows that, under consideration of the physical data, one of the products resulting from the processing by the subsequent production units does not correspond to a predetermined quality criterion (judging whether the slabs meet constraint conditions, if not, remedy by adding or removing a slab so as to meet the constraints, par.0036; judging whether the slab weight vector is equal to 0, if not, repeats the step of comparing capacity of empty batch with size of the first slab weight and is greater than or equal to the weight of the first slabs, replace the unfulfilled quantity of a corresponding product in the flexible management constraint conditions for customers' order quantities with the slab weight of the product, par.0032-0033), interrupting the 
	
Tang does not appear to teach outputting a signal related to the interrupting. However, it is known by Kerr to teach outputting a signal related to the interrupting (Kerr: outputting incident reports, col.5 lines 55-58; results of inspection displayed on computer screen, chart recorder or via number of indicator lights, col.4 lines 65-67). Because Kerr is also directed to teaching a method for controlling a rolling mill production system (Kerr: a system of fig.1 with method of inspecting, testing, evaluating and repairing mill rolls used for flat rolled metal strip production, col.1 lines 6-10, employs both continuous and semi-continuous rolling processes in hot mills and cold mills, col.1 lines 23-26), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tang and Kerr for the purpose of inspecting, testing, evaluating and repairing mill rolls used for flat rolled metal strip production in order to maximize the quality, production and cost efficiency potential of various types of rolls used in rolling flat strip products by detection, differentiation (classification) and correct application of methods for elimination of various defects found in mill rolls (Kerr: col.1 lines 6-12).

With respect to claim 2, Tang teaches wherein the modelling of the processing comprises a prediction of the physical data of the product immediately resulting from the respective processing (batching production decision of multiple products by constructing with a decision variables for a mathematical model [par.0016-0017], constraints such as width ranges of the products on continuous casting equipment [par.0020] and total weight of the slabs [par.0021]; modeling based on batching production decision of multiple products is interpreted to model products immediately resulting from the respective products), wherein with respect to the product immediately resulting from the respective processing, the quality criterion comprises an admissible tolerance range 
With respect to claim 3, Tang teaches wherein the tolerance range indicates the range in relation to which an immediately subsequent processing of products by the production unit responsible for the immediately subsequent processing is permissible at all (modeling based on batching production decision of multiple products such as the capacity limit of each batch requires total weight of the slabs to be close to standard [par.0021] and the cutting length ranges of the slabs on the continuous casting equipment requires within a specified range [par.0024] and if the constraint conditions are met then it is interpreted that the immediate subsequent processing is permissible).  
With respect to claim 4, Tang teaches wherein the tolerance range determines: - a minimum and a maximum permissible width (cutting length ranges of the slabs on the continuous casting equipment requires within a specified range [par.0024]), and/or - a minimum and a maximum permissible weight (capacity limit of each batch requires total weight of the slabs to be close to standard [par.0021]), and/or - a minimum and a maximum coil outside diameter of the product (width ranges of the products on continuous casting equipment [par.0020], such as width of the finished hot-rolled coils or cold-rolled coils, par.0144).  
With respect to claim 5, Tang teaches wherein the tolerance range comprises a maximum deviation of the actual geometry resulting from the processing from a target 
With respect to claim 6, Tang teaches wherein the deviation of the actual geometry from the target geometry and/or the deviation of the actual weight from the target weight occurs due to: - a pickling of the product by one of the production units (pickling process, par.0135), - an annealing of the product by one of the production units (annealing process, par.0135), - a shortening of the length of the strip-shaped product by one of the production units (cutting length process requires length within a specified range, par.0024, par.0070, and par.0135), or - a slitting of the coil-shaped product by one of the production units.  

With respect to claim 11, Tang teaches further comprising, in response to the outputting of the signal, receiving a product specific positive list identifier related to the quality criterion for which the modelling revealed that one of the products resulting from the processing by the subsequent production units does not meet the predetermined quality criterion, wherein on the basis of receiving the product specific positive list identifier for this product and all products resulting from the processing of this product the quality criterion is adjusted according to the corresponding positive list identifier (fig.3 teaches a uniform encoding structure of manufacturing process for any product, par.0141, whether product can be produced depends on the process parameters of the continuous casting procedure including thickness of crystallizers, maximum casting width allowed to be adjusted, maximum width allowed to be cast by the continuous caster, par.0142).  
With respect to claim 13, Tang teaches wherein the positive list identifier increases the tolerance range (exceeding the maximum allowed width adjustment of the continuous caster, par.0227, total cost of all width adjustment for campaign scheduling, par.0232).  

With respect to claim 12, Tang teaches further comprising receiving a slab-specific positive list identifier related to the quality criterion, wherein on the basis of the receiving of the slab-specific positive list identifier, the quality criterion is adjusted in accordance with the corresponding positive list identifier for all products resulting from processing of this slab (fig.3 teaches a uniform encoding structure of manufacturing process for any product, par.0141, whether product can be produced depends on the process parameters of the continuous casting procedure including thickness of crystallizers, maximum casting width allowed to be adjusted, maximum width allowed to be cast by the continuous caster, par.0142; exceeding the maximum allowed width adjustment of the continuous caster, par.0227, total cost of all width adjustment for campaign scheduling, par.0232).  

	With respect to claim 16, Tang teaches a non-transitory computer readable medium storing instructions, which when executed by a processor, configure the processor to perform the method of claim 1 (computer program instructions and processing of methods of figs.1-6).

Allowable Subject Matter
Claims 7-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all other rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 7, the testing procedure further comprising a preliminary test of the physical data of the to-be-tested product, wherein the geometry described by the physical data corresponds to an actual geometry and/or the weight described by the physical data corresponds to an actual weight, wherein the to-be- tested product results from the previous processing by one of the production units, wherein a target geometry 
With respect to claim 15, further comprising checking whether a defect-free portion of the final product corresponds to another desired final product on the basis of adapted processing of the to-be-tested product by the production units, the checking comprising: - modelling, under consideration of the physical data, the adapted processing of a portion of the to-be-tested product without the defect area by a plurality of the production units subsequent to the given production unit, - in case the modelling shows that, under consideration of the physical data, one of the products resulting from the adapted processing by the subsequent production units does not meet a predetermined quality criterion, the intended manufacture of the final product is cancelled and the signal is outputted.  
Claims 8-10 are allowed due to their dependency on claim 7.

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Lee (KR 10-1148944) and Kurz et al. (US 8,459,333).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   April 16, 2021